Exhibit 10.4
AMENDED REVOLVING CREDIT PROMISSORY NOTE


US $37,500
March 18, 2009,
 
with an effective date
 
of September 7, 2007



FOR VALUE RECEIVED, the undersigned, RX Scripted, Inc., a Nevada corporation,
which has a business address of 201 Creekvista Drive, Holly Springs, North
Carolina 27540 ("Maker"), hereby promises to pay to the order of Kevin McAdams,
an individual, whose address is 201 Creekvista Drive, Holly Springs, North
Carolina 27540 ("Payee"), the principal sum of Thirty-Seven Thousand Five
Hundred Dollars ($37,500), or such lesser amount as shall be advanced by Payee
from time to time, of which $30,700 has been loaned to date and $6,800 will be
available under the terms of this revolving credit note.  Maker shall pay Payee
in lawful money in United States of America, which shall be legal tender,
bearing interest at 4% per annum on the unpaid balance of such amount from the
date of the initial revolving credit advance and payable as provided
herein.  This Amended Revolving Credit Promissory Note (the “Note”) amends and
replaces that certain Revolving Credit Promissory Note dated as of December 12,
2007, and has an effective date of September 7, 2007.


The unpaid principal balance, including any unpaid and accrued interest, shall
at no time exceed the sum of Twenty Five Thousand and No/100 Dollars
($25,000.00).  The unpaid principal balance of this Note at any time shall be
the total amounts loaned or advanced hereunder by Payee, less the amount of
payments or prepayments of principal made hereon by or for the account of Maker.
It is contemplated that by reason of prepayments hereon, there may be times when
no indebtedness is due hereunder; but notwithstanding such occurrences, this
Note shall remain valid and shall be in full force and effect as to loans or
advances  made  pursuant  to and under the terms of this Note subsequent to each
such occurrence.


Advances hereunder shall be made by Payee upon the oral or written request of
the undersigned officer of Maker or any other officer of Maker authorized to
make such a request.


Maker promises to pay to the order of Payee at the place for payment and
according to the terms of payment the principal amount plus interest at the
rates stated above.  All unpaid amounts shall be due by October 31, 2009.


On default in the payment of this Note or in the performance of any obligation
in any instrument securing or collateral to it this Note and all obligations in
all instruments securing or collateral to it shall become immediately due at the
election of Payee.  Maker and each surety, endorser, and guarantor waive all
demands for payment, presentations for payment, notices of intention to
accelerate maturity, protests, and notices of protest.

 
 

--------------------------------------------------------------------------------

 
If this Note or any instrument securing or collateral to it is given to an
attorney for collection, or if suit is brought for collection, or if it is
collected through probate, bankruptcy, or other judicial proceeding, then Maker
shall pay Payee all costs of collection, including reasonable attorney's fees
and court costs, in addition to other amounts due.


Interest on the debt evidenced by this Note shall not exceed the maximum amount
of nonusurious interest that may be contracted for, taken, reserved, charged, or
received under law; any interest in excess of that maximum amount shall be
credited on the principal of the debt or, if that has been paid, refunded.  On
any acceleration or required or permitted prepayment, any such excess shall be
canceled automatically as of the acceleration or prepayment or, if already paid,
credited on the principal of the debt or, if the principal of the debt has been
paid, refunded.  This provision overrides other provisions in this and all other
instruments concerning the debt.


The terms Maker and Payee and other nouns and pronouns include the plural if
more than one.  The terms Maker and Payee also include their respective
successors, representatives, and assigns.
 
IN WITNESS WHEREOF, Maker has duly executed this Note as of the day and year
first above written, with an effective date of September 7, 2007.





 
RX Scripted, Inc.
     
/s/ MaryAnne McAdams
 
__________________
 
MaryAnne McAdams
 
Director
   

 
-2-

--------------------------------------------------------------------------------

 